285 So. 2d 431 (1973)
MONROE COUNTY, Florida, a Political Subdivision of the State of Florida, et al., Appellants,
v.
Alfred GUSTINGER, Jr., Appellee.
No. 73-771.
District Court of Appeal of Florida, Third District.
November 13, 1973.
Stuart Simon, Co. Atty., and Gail P. Fels, Asst. Co. Atty., for appellants.
Bolles, Goodwin, Ryskamp & Welcher, Miami, for appellee.
Before BARKDULL, C.J., and CHARLES CARROLL and HENDRY, JJ.
PER CURIAM.
By this interlocutory appeal, the appellants seek review of an order of the trial court refusing to dismiss an action challenging a 1972 tax assessment of certain lands owned by the taxpayer.
The principal basis of error urged is that the taxpayer failed to exhaust his administrative remedies and bring his suit, as provided in § 194.171, Fla. Stat., F.S.A. We find this point to be well taken and reverse the order here under review, with directions to dismiss so much of the taxpayer's cause of action seeking to attack the 1972 assessment. Henry v. County of Dade, Fla.App. 1963, 149 So. 2d 89; Harvey W. Seeds Post No. 28, Amer. Leg. v. Dade County, Fla.App. 1970, 230 So. 2d 696; Dade Drydock Corp. v. Broward County, Fla. App. 1971, 250 So. 2d 286; Askew v. MGIC Development Corporation of Florida, Fla. App. 1972, 262 So. 2d 227.
Reversed and remanded, with directions.